The opinion of the Court by Judge Roberds is correct in the statement that, "Under the instructions and the evidence the jury could have returned a verdict of murder, or manslaughter or not guilty," and the main opinion is correct, further, in the conclusion that since there is enough evidence to sustain the conviction of murder, and inasmuch as it cannot be said that the verdict is against the overwhelming weight of the evidence, it is not within our province as an appellate court to interfere.
But to my mind the verdict is against the preponderance of the evidence. There were four eye-witnesses to the actual homicide, and only one of the four witnesses sustains the verdict as rendered, and his version contains two outstanding infirmities. It is undisputed that three shots were fired by appellant, and we may accept the State's theory that it was the third shot that caused death. It is undisputed that this shot ranged upward, striking no bone in its course, and this would force the conclusion that the probabilities were that the shot was fired from a position below the point where the bullet struck the deceased, which would corroborate the testimony of the other three witnesses that appellant was on his knees, with the deceased standing over him, and would thus disprove what Stokes said as to the positions of the parties, and would displace his version as having any great probative force.
Stoke's testimony is also that appellant's brother had hold of the deceased and was struggling with him, when and while all three of the shots were fired by appellant, the first shot, according to Stokes, being made when appellant was ten feet away from the deceased and appellant's brother, and that thereupon appellant closed in, firing the next two shots as he approached the other two men. In other words, it was Stoke's version that in the *Page 870 
semi-darkness appellant was firing at the deceased when and while the positions of the deceased and appellant's brother made it of equal likelihood that the shots would strike the brother rather than the deceased, a story which requires the exercise of some considerable fortitude — too much for me — to believe.
There are other discrepancies in the State's case, but what has been said is enough to disclose that, even if a verdict of murder can be squeezed through, it is not a case for the infliction of the death penalty, and to so state ought to be a privilege of the appellate court in the interest of ultimate justice, even if the Court itself cannot directly intervene.
L.A. Smith, Sr., J., concurs in the above.